DETAILED ACTION
The present office action is responsive to communications received on 06/18/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiss et al. (US 20150084864 A1) hereinafter referred to as Geiss.

With respect to claim 1, Geiss discloses: A system comprising: at least one data processor; and memory storing instructions (Geiss [0023] discloses the recited computing items) which, when executed by the at least one data processor, configures the at least one data processor to: provide, via a display, a visual stimulus including an animation containing at least a first object and a second object, (Geiss Abstract discloses “head mounted display (HMD)” comprising processor and memory and displays multiple objects to user as illustrated in Fig. 6 units 602, 604 and 606 explained in full details in Geiss [0060-0068]).
the visual stimulus prompting for user input for authentication to a virtual domain; (Geiss [0060] discloses “FIG. 6 is a diagram illustrating the example method 500 to authenticate a user using eye tracking information” wherein the fig. 6 illustrates the virtual domain visual stimulus and the input is the eye gaze by detecting the user eyes gazing as per Geiss [0069]).
monitor movement of a user while providing the visual stimulus; (Geiss [0060] discloses “FIG. 6 is a diagram illustrating the example method 500 to authenticate a user using eye tracking information” wherein the movement of the user is mapped to eye movement of the user. The movement could also include head movement as per Geiss claim 12).
identify, based on the monitoring, a sequence of dwell times of a characteristic of the user's movement with respect to the first object and the second object; compare the identified sequence of dwell times to a stored sequence of dwell times; and provide the comparison to enable authentication of the user in the virtual domain. (Geiss [0018] discloses “The wearable computing system may determine a responsiveness metric that includes a time period elapsed between generating the display of the random content and determining that the gaze location of the eye of the user substantially matches the predetermined location on the HMD of the content personalized to the user. The responsiveness metric may be determined to be less than a predetermined threshold indicating that the user identified the content personalized to the user within a predetermined time period. Identifying the content personalized to the user within the predetermined time period that may indicate familiarity with the content personalized to the user and the user may be authenticated.” the authentication is 

With respect to claim 2, Geiss discloses: The system of claim 1, wherein the characteristic of the user's movement characterizes a direction of movement of the user, the direction of movement including an eye gaze direction (Geiss [0056] discloses “determine that the sequence of gaze locations and temporal characteristics of the eye movement between the gaze locations substantially match a predetermined spatial-temporal sequence of locations associated with the content personalized to the user on the HMD, and authenticate the user.” Wherein the gaze location is mapped to the gaze direction).
and/or a head direction. (Geiss [0022] “a gyroscope coupled to the HMD may detect a head tilt, for example, which may indicate that the wearer may be attempting to use the HMD and the wearable computing system may authenticate the user”).

With respect to claim 3, Geiss discloses: The system of claim 2, wherein the sequence of dwell times of the characteristic of the user's movement includes a first length of time that the direction of movement is toward the first object and a second length of time that the direction of movement is toward the second object. (Geiss [0056] discloses “characteristics of eye movement of the user between gaze locations of the sequence of gaze locations. The temporal characteristics may include time periods elapsed between the gaze locations. The processor may determine that the sequence of gaze locations and temporal characteristics of the eye movement between the gaze locations substantially match a predetermined spatial-temporal sequence of locations associated with the content 

With respect to claim 4, Geiss discloses: The system of claim 1, wherein the animation includes a starting location of the first object, the starting location within a display space of the display, and/or the starting location randomized prior to providing the visual stimulus. (Geiss [0031] discloses “locations or coordinates of starting and ending points, or waypoints, of a path of a moving object displayed on the HMD, or of a static path (e.g., semicircle, Z-shape etc.) may be stored on the memory 114.” Which is mapped to a displaying of objects with a starting and ending locations. Moreover, Geiss discloses a random starting location in [0062] reciting “The display of the plurality of moving objects may be randomly generated by the processor. For example, a random display generated by the processor may comprise different object shapes or colors and a different path of motion for each object of the plurality of moving objects. The processor may render paths of the plurality of moving objects on the HMD.” Which is interpreted that the random path is created prior to providing the objects).

With respect to claim 5, Geiss discloses: The system of claim 1, wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user. (Geiss discloses a random starting location in [0062] reciting “method 500 includes generate a display of a plurality of moving objects. The user may attempt to activate the wearable computing system after the period of inactivity … The display of the plurality of moving objects may be randomly generated by the processor. For example, a random display generated by the processor may comprise different object shapes or colors and a different path of motion for each object of the plurality of moving objects. The processor may render paths of the plurality of moving objects on the HMD.” Which is interpreted that the each object has a random path every subsequent time after the display was inactive).

With respect to claim 6, Geiss discloses: The system of claim 1, wherein the provided visual stimulus includes a presentation, using the display, of a set of images including the first object and the second object. (Geiss Fig. 6 illustrates the visual stimulus using the objects).

With respect to claim 7, Geiss discloses: The system of claim 1, wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time. (Geiss [0053-0054] disclose displaying the objects for a pre-determined time and if the time expires, the authentication fails).

With respect to claim 9, Geiss discloses: The system of claim 1, the processor further configured to: prompt the user to initiate authentication of the user within the virtual domain; (Geiss [0057] discloses “the processor may generate a display of random content on multiple sequential screens, and may prompt the user to gaze at a location of content personalized to the user in each screen … the user may be authenticated” wherein the prompt to gaze is for the purpose of authenticating the user within the virtual environment).
receive a request to authenticate the user within the virtual domain; (Geiss claim 1 discloses “receiving information indicating a request to switch a wearable computing system from being in a locked mode of operation to being in an unlocked mode of operation” wherein the device receives the request to authenticate the user within the context of the virtual environment mapped above).
and authenticate, based on the comparison, the user in the virtual domain, (Geiss [0070] discloses “method 500 includes authenticate the user. If the path associated with the eye movement or 
wherein authentication of the user in the virtual domain includes granting the user access to one or more electronic resources. (Geiss [0070] discloses “method 500 includes authenticate the user. If the path associated with the eye movement or eye pupil movement of the user matches or substantially matches the path 604 of the moving object with the predetermined characteristic, possibly after adjusting the path associated with the eye movement, the wearable computing system may authenticate the user and switch to be in an unlocked mode of operation” the authentication results in user accessing the wearable computing system).

With respect to claim 10, Geiss discloses: The system of claim 1, wherein the comparison forms a part of a multi-factor authentication. (Geiss [0057] discloses, “the processor may generate a display of random content on multiple sequential screens, and may prompt the user to gaze at a location of content personalized to the user in each screen. If a sequence of gaze locations (e.g., a gaze location per screen) matches predetermined locations of the content personalized to the user in the sequence of screen, the user may be authenticated.” Wherein the sequence of multiple screens is interpreted as multi-factor authentication since match has to happen for the multiple sequential screens).

With respect to claim 12, Geiss discloses: The system of claim 1, wherein the identify includes: compare the monitored movements with known positions of the objects within the visual stimulus. predetermined location of the content personalized to the user on the HMD and authenticate the user”, see also Geiss [0048]).

With respect to claim 13, Geiss discloses: A method comprising: providing, via a display, a visual stimulus including an animation containing at least a first object and a second object, (Geiss Abstract discloses “head mounted display (HMD)” comprising processor and memory and displays multiple objects to user as illustrated in Fig. 6 units 602, 604 and 606 explained in full details in Geiss [0060-0068]).
the visual stimulus prompting for user input for authentication to a virtual domain; (Geiss [0060] discloses “FIG. 6 is a diagram illustrating the example method 500 to authenticate a user using eye tracking information” wherein the fig. 6 illustrates the virtual domain visual stimulus and the input is the eye gaze by detecting the user eyes gazing as per Geiss [0069]).
monitoring movement of a user while providing the visual stimulus; (Geiss [0060] discloses “FIG. 6 is a diagram illustrating the example method 500 to authenticate a user using eye tracking information” wherein the movement of the user is mapped to eye movement of the user. The movement could also include head movement as per Geiss claim 12).
identifying, based on the monitoring, a sequence of dwell times of a characteristic of the user's movement with respect to the first object and the second object; comparing the identified sequence of dwell times to a stored sequence of dwell times; and providing the comparison to enable authentication of the user in the virtual domain (Geiss [0018] discloses “The wearable computing system may determine a responsiveness metric that includes a time period elapsed between generating the display of the random content and determining that the gaze location of the eye of the user substantially matches the predetermined location on the HMD of the content personalized to the user. The responsiveness metric may be determined to be less than a predetermined threshold indicating that 

With respect to claim 14, Geiss discloses: The method of claim 13, wherein the characteristic of the user's movement characterizes a direction of movement of the user, the direction of movement including an eye gaze direction (Geiss [0056] discloses “determine that the sequence of gaze locations and temporal characteristics of the eye movement between the gaze locations substantially match a predetermined spatial-temporal sequence of locations associated with the content personalized to the user on the HMD, and authenticate the user.” Wherein the gaze location is mapped to the gaze direction).
and/or a head direction. (Geiss [0022] “a gyroscope coupled to the HMD may detect a head tilt, for example, which may indicate that the wearer may be attempting to use the HMD and the wearable computing system may authenticate the user”).

With respect to claim 15, Geiss discloses: The method of claim 14, wherein the sequence of dwell times of the characteristic of the user's movement includes a first length of time that the direction of movement is toward the first object and a second length of time that the direction of movement is toward the second object. (Geiss [0056] discloses “characteristics of eye movement of the user between gaze locations of the sequence of gaze locations. The temporal characteristics may include time periods elapsed between the gaze locations. The processor may determine that the sequence of 

With respect to claim 16, Geiss discloses: The method of claim 13, wherein the animation includes a starting location of the first object, the starting location within a display space of the display, and/or the starting location randomized prior to providing the visual stimulus. (Geiss [0031] discloses “locations or coordinates of starting and ending points, or waypoints, of a path of a moving object displayed on the HMD, or of a static path (e.g., semicircle, Z-shape etc.) may be stored on the memory 114.” Which is mapped to a displaying of objects with a starting and ending locations. Moreover, Geiss discloses a random starting location in [0062] reciting “The display of the plurality of moving objects may be randomly generated by the processor. For example, a random display generated by the processor may comprise different object shapes or colors and a different path of motion for each object of the plurality of moving objects. The processor may render paths of the plurality of moving objects on the HMD.” Which is interpreted that the random path is created prior to providing the objects).

With respect to claim 17, Geiss discloses: The method of claim 13, wherein the first object moves within a display space of the display according to a first path, and wherein the first object moves according to a second path different from the first path and during provision of the visual stimulus during a subsequent authentication of the user. (Geiss discloses a random starting location in [0062] reciting “method 500 includes generate a display of a plurality of moving objects. The user may attempt to activate the wearable computing system after the period of inactivity … The display of the may be randomly generated by the processor. For example, a random display generated by the processor may comprise different object shapes or colors and a different path of motion for each object of the plurality of moving objects. The processor may render paths of the plurality of moving objects on the HMD.” Which is interpreted that the each object has a random path every subsequent time after the display was inactive).

With respect to claim 18, Geiss discloses: The method of claim 13, wherein the provided visual stimulus includes a presentation, using the display, of a set of images including the first object and the second object. (Geiss Fig. 6 illustrates the visual stimulus using the objects).

With respect to claim 19, Geiss discloses: The method of claim 13, wherein the provided visual stimulus includes a presentation, using the display, of the first object for a predetermined amount of time. (Geiss [0053-0054] disclose displaying the objects for a pre-determined time and if the time expires, the authentication fails).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geiss as applied to claims 1-7, 9-10 and 12-19 above, and further in view of Faulkner (US 20200371673 A1) hereinafter referred to as Faulkner.

With respect to claim 8, Geiss discloses: The system of claim 1, 
Geiss does not explicitly disclose: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the user's movement
However, Faulkner in an analogous art discloses: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the user's movement. (Faulkner [0097] Fig. 4E illustrates providing the user with visual display of the user’s gaze elapsed time to control permissions to a virtual object as per Faulkner [0111]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geiss wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic 


With respect to claim 20, Geiss discloses: The method of claim 13, 
Geiss does not explicitly disclose: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the user's movement.
However, Faulkner in an analogous art discloses: wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the user's movement. (Faulkner [0097] Fig. 4E illustrates providing the user with visual display of the user’s gaze elapsed time to control permissions to a virtual object as per Faulkner [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geiss wherein the provided visual stimulus includes a presentation, using the display, of a visualization characterizing a current dwell time of the characteristic of the user's movement as disclosed by Faulkner to allow a user to interact with an object more accurately and prevent mistaking virtual object with real objects, see Faulkner [0009].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geiss as applied to claims 1-7, 9-10 and 12-19 above, and further in view of Jain (US 10157504 B1) hereinafter referred to as Jain.

With respect to claim 11, Geiss discloses: The system of claim 1, the processor further configured to: 
 prompt the user to select different stimuli for use in future authentication
However, Jain in an analogous art recites in the Abstract “receiving a selection of a virtual object, receiving an augmented reality image comprising the virtual object overlaid on the first image, comparing the augmented reality image to one or more stored augmented reality images, authenticating the user based on the comparison, and authorizing access to the user account based on the authentication.” Moreover, discloses: prompt the user to select different stimuli for use in future authentication. (Jain column 12 lines 45-67 disclose “system 100 receives a selection of one or more virtual images (or virtual objects) to overlay on the registration image. In some embodiments, registration module 110 provides instructions to a user interface on the mobile device 190. For example, the user interface may instruct the user to select one or more virtual images from a list of virtual images. In some aspects, the virtual image may depict a virtual object such as a telephone, teddy bear, geometric shapes, random objects, things or any other virtual object. The virtual images may be acquired from database 180, memory 160, and/or mobile device 190. For example, data representing the virtual images may be acquired from an image sensor 220 or data 216 of mobile device 190. The user interface may then display the registration image from step 404, and instruct the user to select a location on the registration image on which to overlay the selected one or more virtual images”. Additionally, Jain column 13 lines 30-45 disclose “to register for multiple augmented reality authentications. For example, the system may generate and store multiple augmented reality registration images for one or more accounts associated with the user. This enables the system to generate augmented reality registration images for the user based on different registration images depicting real scenes. For example, the user may select their bedroom at their place of residence for a first registration image to generate a first augmented reality registration image. The user may further select their office at their place of business for a second registration image to generate a second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geiss with prompting the user to select different stimuli for use in future authentication as disclosed by Jain to allow the user more flexibility to authenticate based on their location, see Jain column 13 lines 40-45.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macgillivray (CN 109891368 A) page 7 third paragraph and Fig. 6A disclose showing progress bar of area where user is gazing.
Chou et al. (US 20200089855 A1) Abstract and paragraphs [0007, 0016 and claims 7-13] disclose user authentication in virtual reality based on eye tracking and user gazing.
Tommy et al. (US 20180109510 A1) paragraph [0012] discloses tracking eye following moving virtual objects wherein the objects can have different shapes, positions, colors and rotations.
Skogö et al. (US 20170109513 A1) paragraph [0012] discloses tracking eye following moving virtual objects wherein the objects can have different shapes, positions, colors and rotations.
Son et al. (US 20150339468 A1) paragraphs [0099 and 0228] disclose tracking head to authenticate a user wherein user can move objects as illustrated in Figs. 8A-8B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322. The examiner can normally be reached Mon to Fri 8:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S.G./Examiner, Art Unit 2493    

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493